 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HOLLY IVANITCH,
Plaintiff, No. 3;18-€\/-2423
v. (JUDGE CAPUTG)

ADELINA’S RESTAURANT’ (MAGISTRATE JUDGE sAPORITO)

Defendant.

 

/’j ORDER
NOW, this § day of April, 2019, upon review of the Report and
Recommendation of Magistrate Judge Joseph F. Saporito, Jr. (Doc. 9) for plain error
or manifest injustice, IT IS HEREBY ORDERED that:
(1) The Report and Recommendation (Doc. 9) is ADOPTED.
(2) The Amended Cornplaint (Doc. 7) is DISMISSED With prejudice

(3) The Clerk of Court is directed to mark the case as CLOSED.

@£6§><\

A. Richard Caputo
United States District Judge

 

 

